Title: To George Washington from Robert Morris, 16 October 1782
From: Morris, Robert
To: Washington, George


                  
                     Sir
                     Office of finance 16 Octr 1782.
                  
                  I have, for some time past, anticipated the reflection which you have made, on the situation of the Army.  I know that some Money is necessary, and my efforts to obtain it, both at home and abroad, have been unceasing.  I am now about to purchase a vessel, and send a person on board of her to the Havanah, for the purpose of vending Bills of Exchange to the amount of half a million dollars.  I have issued orders to the Alliance Frigate, to go thither inquest of it and take the proper measures for payment of the Bills in Europe.  This plan was adopted, from a conviction that a considerable sum would be wanted about the close of the Year, and my experience that Bills could not be sold to the amount.  Your letters confirm me in my ideas of its propriety.  If I succeed, a part of the Money shall be applied as pay.  If the plan should fail, the Army will not be the only persons who will have reason to lament the failure.  This matter I mention to you sir, in confidence, as well because I will not raise hopes which may prove abortive, as because it is necessary the profoundest secrecy should be observed lest the Enemy should prevent the execution of it.  You observe in your letter, that a peace is necessary; But if I were to hazard an opinion on the subject, it would be, that War is more likely than peace to produce funds for the public debts, increase of authority to Congress, and vigor to the administration as well of the union as of its component parts.  These things all appear necessary to our future prosperity—safety and happiness.  Beleive me I pray you with sincere Esteem your most obedient and humble Servant
                  
                     Robt Morris
                  
                  
                     Translation, DLC:GW.  The 
                  
               